Citation Nr: 1710271	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, and major depressive disorder.

2. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a previous decision, the Board reopened the Veteran's claim for service connection for hypertension on the basis that new and material evidence had been submitted.  See Board Decision dated January 14, 2015.  

The issue of entitlement to service connection for hypertension, to include as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has diagnoses of various psychiatric disorders, to include PTSD, bipolar disorder, and depression during the pendency of his appeal.

2. The Veteran is a combat veteran and his claimed stressor has been conceded by the RO.  Thus, there is credible supporting evidence that the claimed in-service stressor occurred.  

3. The evidence is in relative equipoise as to whether the Veteran has PTSD due to the verified in-service stressor (e.g., a link established by medical evidence).  A private psychologist in August 2014 identified the Veteran's PTSD symptomatology and rendered a PTSD diagnosis based upon consideration of the Veteran's reported in-service stressor.  The evidence also contains December 2011 and December 2015 VA examiners' unfavorable opinions that the reported stressor did not amount to a valid PTSD diagnosis.

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depression have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's service connection claim for an acquired psychiatric disorder, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, because the Veteran has not been diagnosed with a psychosis, this presumption does not apply.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

A veteran bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its decision, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In addition to the above-noted legal authority, there are particular requirements for establishing entitlement to service connection for PTSD that are separate from those for establishing service connection generally.  38 C.F.R. § 3.304(f); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).

The Veteran avers that he has PTSD due to traumatic events in service.  In this case, the evidence of record establishes that the Veteran served in combat in Southwest Asia.  See Statement of the Case dated DATE; Veteran's DD-214.  As such, an in-service stressor is conceded.  38 C.F.R. § 1154(b).  Thus, the outcome of this case turns on whether the Veteran has a valid PTSD diagnosis and whether there is a competent, credible link between the Veteran's diagnoses and his period of service.  For the reasons that follow, the Board finds that service connection is warranted.  

Post-service treatment records demonstrate the Veteran was not diagnosed with PTSD.  VA treating psychiatrists have diagnosed the Veteran with bipolar disorder, depressive disorder, anxiety disorder, and schizophrenia.  See VA Treatment Records dated June 22, 2009, September 10, 2009, March 20, 2013, June 17, 2013, March 5, 2014, July 2, 2014, and October 1, 2014.  Recently, however, VA psychiatrists have noted "rule out PTSD" as a diagnosis.  See VA Treatment Records dated March 20, 2013 and June 17, 2013.  Stressors of the Veteran's psychiatric disabilities included family issues and financial problems.  See VA Treatment Record dated July 6, 2009.  However, often, war and combat were noted as stressors.  See VA Treatment Records dated December 23, 2013, March 25, 2014, July 2, 2014, October 1, 2014, and January 28, 2015.  The Veteran's symptoms have included nightmares and flashbacks of war, avoidance of family and loud noises, reclusion, hyper vigilance, irritability, and decreased concentration and attentions span.  See VA Treatment Records dated June 22, 2009, August 17, 2009, March 13, 2013, March 20, 2013, and April 5, 2013.

The Veteran was afforded a VA examination in December 2011 in relation to his claim.  At that time, the examiner's diagnosis of bipolar disorder was based on the evidence of record.  The examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  Specifically, the examiner found that the Veteran's reported stressor, seeing blood and body tissue while in the Persian Gulf, was not adequate to support a diagnosis of PTSD.  Further the examiner found that there was no evidence of persistent re-experience of the traumatic event, avoidance of stimuli, or symptoms of increased arousal.  In regards to other psychiatric disorders, the examiner did not provide a nexus opinion, but opined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  See VA Examination dated December 15, 2011.  

The Veteran was afforded a more recent VA examination in December 2015.  At that time, the examiner diagnosed the Veteran with unspecified depressive disorder with anxiety symptoms.  Some other symptoms the examiner found were depressed mood, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, and disturbances of mood and motivation.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.  The examiner found that there was no evidence of intrusion symptoms, avoidance of stimuli, negative alterations in cognitions and mood or marked alterations in arousal.  Ultimately, the examiner opined that based on the record, the Veteran's unspecified depressive disorder with anxiety symptoms was less likely than not caused by service; rather, the examiner found that the disability was "triggered by laboral difficulties."  See VA Examination dated December 8, 2015.  

Also of record is a 2014 opinion from the Veteran's private doctor, Dr. M.L.C., in which he provided a summary of the Veteran's personal and military history, mental examination findings, lay statements, and his diagnostic impression.  Upon review of the entire record, to include medical records, and in-person examination of the Veteran, Dr. M.L.C. diagnosed the Veteran with PTSD, dating back to his discharge from service.  As for criterion B, Dr. M.L.C. noted that the Veteran often re-experienced his trauma through flashbacks, hallucinations, and delusions noted in his treatment records.  He also opined that under criterion C, the Veteran became socially isolated, avoiding anything that reminded him of his in-service trauma.  As for criterion D, the Veteran reported difficulty sleeping and concentrating, along with hyper vigilance and exaggerated startled response.  Based on these symptoms, noted throughout the Veteran's post-service treatment records, Dr. M.L.C. diagnosed the Veteran with PTSD.  He also thoroughly discussed why the Veteran's symptoms did not meet the DSM criteria for bipolar disorder, schizophrenia, or depressive disorder.  See PTSD Report dated August 16, 2014. 

After reviewing The Board finds that the evidence of record is at least in equipoise to show that the Veteran has PTSD related to his conceded in-service stressor.  While the VA examinations have not diagnosed the Veteran with PTSD, the Veteran has submitted competent evidence that he has PTSD.  To the extent that the Veteran may have psychiatric disabilities other than PTSD, the Board observes that given the conflicting evidence pertaining to the precise diagnosis of his mental health disability, the Board will resolve doubt in the Veteran's favor and conclude that the Veteran's depressive disorder and bipolar disorder are also attributable to service warranting a grant of service connection.  Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and bipolar disorder is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD, a depressive disorder, and a bipolar disorder is granted.


REMAND

The Board finds that the claim remaining at issue must be remanded for further development.  The Veteran claims that his hypertension is directly related to service; or in the alternative, related to his PTSD.  The record demonstrates that the Veteran has not been afforded a VA examination in relation to his claim.  Accordingly, remand is necessary to assess the nature and etiology of the Veteran's hypertension.  The VA examiner's medical opinion should address both theories of entitlement - direct and secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's hypertension.  If VA attempts to obtain any outstanding records identified by the Veteran and such records are determined to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. After records development is completed, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examination should include any diagnostic testing or evaluation deemed necessary.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the actual claims file, should be made available to the examiner for review.

The examiner should state (a) whether it is at least as likely as not (i.e. 50 percent or more probable) that the Veteran's hypertension was proximately due to, the result of, or aggravated by the Veteran's period of service; and (b) whether it is at least as likely as not that the diagnosis identified is proximately due to, the result of, or aggravated by the Veteran's service-connected PTSD. 

The examiner should give a clear rationale for all opinions and discuss the facts and medical principles involved.

4. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of any additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


